DETAILED ACTION
This office action is a response to a communication made on 06/23/2022.
Claims 1, 4-7, 10-11, 14-17 and 20 are currently amended.
Claims 2 and 12 are canceled.
Claims 1, 3-11 and 13-20 are pending for this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see remarks on page 6-7, filed 06/23/2022, with respect to the rejection(s) of claim(s) 1 under 103 have been considered and regarding the amended feature of “an intentionally introduced error or an intentionally introduced latency with a target microservice” are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Heorhiadi et al. (US 2017/0242784) in view of Shah (US 8966318 B1), and further in view of Brown et al. (US 2008/0221833).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-11, and 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heorhiadi et al. (US 2017/0242784), hereinafter “Heorhiadi” in view of Shah (US 8966318 B1), and further in view of Brown et al. (US 2008/0221833), hereinafter “Brown”.

With respect to claim 1, Heorhiadi discloses a method for determining a health of a service via execution of validation tests on microservices of the service, the method comprising: 
(a) executing, by a device intermediary to a plurality of microservices of one or more services (¶0043, “…The microservices 141 and 142 are configured to communicate with other services via the network proxies 232 and 234.” ¶0092, “one or more devices that enable a user to interact with computer system/server 12, and/or any devices (e.g., network card, modem, etc.)’ wherein device is  intermediary to microservices),
(b) determining, by the device responsive to execution of the one or more validation tests (¶0021, teaches testing of microservice-based applications, ¶0047, teaches the control plane 220 (e.g., the assertion checker module 226) to check/verify/validate the assertions of expected microservice behavior), that one or more disruptions have occurred in one or more of the plurality of microservices caused by one of the error or the latency of one or more of the plurality of validation tests ((¶0021, “From the perspective of a microservice making an API call, failures in a target microservice or the network manifests in the form of, e.g., delayed responses, error responses (e.g., HTTP 404, HTTP 503), invalid responses, connection timeouts, a failure to establish a connection,” ¶0026, “the failure recovery testing system 160 can recreate common application-level failure scenarios by intercepting (i.e. disruptions) and manipulating messages exchanged between the microservices 141-146 at the network layer.”); and 
(c) displaying, by the device via a user interface and while implementing the error or the latency during at least a portion of execution of one or more of the plurality of validation tests, and an indication of the one or more disruptions (¶0026, “the failure recovery testing system 160 can recreate common application-level failure scenarios by intercepting (i.e. disruptions) and manipulating messages exchanged between the microservices 141-146 at the network layer.”); The failure recovery system 160 exposes an interface that enables a human operator to generate a test script (or reuse an existing test script) which specifies (i) a failure scenario (to be staged) in the distributed microservice-based application 140 and (ii) an asserted behavioral expectation of one or more of the constituent microservices 141-146 in response to the specified failure scenario (i.e., the assertions specify how various microservices should react during the specified failure scenario)”, ¶0075, “The application consists of a web user interface and three backed services that the UI depends on… The results of these tests demonstrated that: (i) a failure recovery testing system based on a framework as discussed above can be readily used by enterprise developers; (ii) mistakes in the application's logic can be discovered prior to running tests by virtue of writing a failure scenario; and that (iii) running the various tests resulted in the triggering and discovery of unknown bugs.”).

However, Heorhiadi remain silent on one or more of validation tests during a corresponding one or more test time periods comprising a starting time and an ending time, wherein each of the plurality of validation tests comprises implementing on one of an error or latency with a target microservice, a health of the one or more services.

Shah discloses one or more of validation tests during a corresponding one or more test time periods comprising a starting time and an ending time (Col-13, II. 6-12,  teaches a validation processing time period (i.e. start and ending time) can include the full amount of time for completion of the start procedure (e.g., the start timeout period multiplied by the configurable number of restart attempts) and the testing procedure (e.g., a testing timeout period) needed for each application service being tested), wherein each of the plurality of validation tests comprises implementing on one of a synthetic error or a latency with a target microservice (Col-5, II. 12-16, i.e. a virtual machine (i.e. target microservice) can be running on a test server, an error (i.e. synthetic error) or failure of an application and/or a resource used by the application may prevent the application from starting and/or from being available to respond to a client request, Col-16, II. 1-10, teaches determining if the application successfully performed the test. If the application did not successfully perform the test, Such as failing to complete the test within a testing timeout period or returned an error during performance of the test, the process can proceed to operation 420, sending an indication that application service(s) of the virtual machine VM(i) is unavailable (e.g., Such as an unhealthy application status by stopping a heart beat) to backup and recovery application, and the process ends).
a health of the one or more services (see Fig.2, step 140);

Therefore, it would be obvious to one of ordinary skill in the art at the time of invention to modify Heorhiadi’s testing of microservice-based applications with test time periods comprising a starting time and an ending time  and one of an error or a latency to implement to validate the target microservice of Shah, in order to validate the test according to time period and  include the synthetic error as validation test to the particular device (Shah).

Heorhiadi ¶0036, teaches assertions of the expected behavior of one or more microservices in response to the staged failure scenario(s), wherein the assertions of the expected behavior are to be validated against actual observed behavior of the one or more microservices in response to the staged failure scenario(s) via operation of the assertion checker module 226.  However, Heorhiadi in view of Shah remain silent on implementing the intentionally introduced error or the intentionally introduced latency during at least a portion of execution of one or more of the plurality of validation tests, one of an intentionally introduced error or an intentionally introduced latency with a target microservice.

Brown discloses implementing the intentionally introduced error or the intentionally introduced latency during at least a portion of execution of one or more of the plurality of validation tests (¶0014, teaches injects at least one synthetic disturbance into the production IT environment being tested… the injected synthetic disturbance(s) may include a broad set of disturbances that extend beyond simple faults or error, wherein injecting synthetic disturbance is an intentionally introduced error);
on one of an intentionally introduced error or an intentionally introduced latency with a target microservice (¶0014, teaches injects at least one synthetic disturbance into the production IT environment being tested… the injected synthetic disturbance(s) may include a broad set of disturbances that extend beyond simple faults or error, wherein injecting synthetic disturbance is an intentionally introduced error).

Therefore, it would be obvious to one of ordinary skill in the art at the time of invention to modify Heorhiadi’s testing of microservice-based applications with test in view of Shah’s system with an intentionally introduced error or an intentionally introduced latency with a target microservice of Brown, in order to the dependability vulnerabilities are exposed via the response of the production information technology environment to the synthetic disturbance, thus proactively and automatically examining the environment during production use in order to ensure that the dependability-ensuring mechanisms handle the unexpected conditions. 

For claim 11, it is a system claim corresponding to the method of claim 1. Therefore claim 11 is rejected under the same ground as claim 1. 

With respect to claims 3 and 13, Heorhiadi in view of Shah discloses the method of claim 1, wherein (a) further comprises executing each of the plurality of validation tests with a different timeline and a different target microservice (Heorhiadia, ¶0024, “the application 140 is a distributed microservice-based application which comprises an aggregation of a plurality of different microservices including, for example, a first microservice 141 (or Service A), a second microservice 142 (or Service B), a third microservice 143 (or Service C), a fourth microservice 144 (or Service D), a fifth microservice 145 (or Service E), and a sixth microservice 146 (or Service F)”, ¶0052, “The pattern checks 404 comprises various checks that can be utilized to validate the presence of the resiliency related design patterns including, for example timeouts” wherein timeouts are representing the different timeline).

With respect to claims 4 and 14, Heorhiadi in view of Shah discloses the method of claim 1, wherein (a) further comprises executing each of the plurality of validation tests with one of a different intentionally introduced error or different intentionally introduced latency (Heorhiadi, ¶0021, “failures in a target microservice or the network manifests in the form of, e.g., delayed responses, error responses (e.g., HTTP 404, HTTP 503), invalid responses, connection timeouts, a failure to establish a connection, etc”, Brown, ¶0014, teaches injects at least one synthetic disturbance into the production IT environment being tested… the injected synthetic disturbance(s) may include a broad set of disturbances that extend beyond simple faults or error, wherein injecting synthetic disturbance is an intentionally introduced error).

With respect to claims 5 and 15, Heorhiadi in view of Shah discloses the method of claim 1, wherein each of the validation tests is configured with a different target application programming interface (API) of the plurality of microservices to which to implement the intentionally introduced error or the intentionally introduced latency (Heorhiadi, ¶0021, “From the perspective of a microservice making an API call, failures in a target microservice or the network manifests in the form of, e.g., delayed responses, error responses (e.g., HTTP 404, HTTP 503), invalid responses, connection timeouts, a failure to establish a connection, etc.”, Brown, ¶0014, teaches injects at least one synthetic disturbance into the production IT environment being tested… the injected synthetic disturbance(s) may include a broad set of disturbances that extend beyond simple faults or error, wherein injecting synthetic disturbance is an intentionally introduced error).

With respect to claims 6 and 16, Heorhiadi in view of Shah discloses the method of claim 1, wherein (b) further comprises validating, by the device during execution of each of the validation tests, whether the target microservice has one of handled or not handled the intentionally introduced error or the intentionally introduced latency (Heorhiadi, “bounded retries are used to handle transient failures in the system, by retrying the API calls with the expectation that the fault is temporary. The API calls are retried for a bounded number of times and are usually accompanied with an exponential backoff strategy to prevent overloading the target service.”, ¶0072, “A service proxy acts as a Layer-7 router, handling outbound calls from a microservice. This is well suited to implement a data plane agent for a failure recovery testing system according to an embodiment of the invention as the service proxy already has natural access to the messages passing through the system”, Brown, ¶0014, teaches injects at least one synthetic disturbance into the production IT environment being tested… the injected synthetic disturbance(s) may include a broad set of disturbances that extend beyond simple faults or error, wherein injecting synthetic disturbance is an intentionally introduced error).

With respect to claims 7 and 17, Heorhiadi in view of Shah discloses the method of claim 1, wherein (b) further comprises determining, by the device, the one or more disruptions based at least on the target microservice having not handled the intentionally introduced error or the intentionally introduced latency (Heorhiadi, ¶0026, “the failure recovery testing system 160 can recreate common application-level failure scenarios by intercepting (i.e. disruptions) and manipulating messages exchanged between the microservices 141-146 at the network layer.”, ¶0072, “A service proxy acts as a Layer-7 router, handling outbound calls from a microservice. This is well suited to implement a data plane agent for a failure recovery testing system according to an embodiment of the invention as the service proxy already has natural access to the messages passing through the system”, Brown, ¶0014, teaches injects at least one synthetic disturbance into the production IT environment being tested… the injected synthetic disturbance(s) may include a broad set of disturbances that extend beyond simple faults or error, wherein injecting synthetic disturbance is an intentionally introduced error).

With respect to claims 8 and 18, Heorhiadi in view of Shah discloses the method of claim 1, wherein (b) further comprises determining, by the device, the one or more disruptions based at least on a dependency between one target microservice and another target microservice being inoperative (Heorhiadi, ¶0048, “The operator will also provide a logical application graph, wherein the logical application graph comprises a directed graph which describes caller/callee relationships between different microservices of the given microservice-based application. The recipe translation module 222 is configured to translate the recipe 212 into a set of fault injection rules to be executed on the application's logical topology (i.e., a dependency graph between various microservices)”, ¶0057, “a Crash failure of a service can be created by dropping the request from all dependent services to the service in question (for brevity, we assume existence of functions such as dependents and services that return dependents of a service and the list of all services,”.

With respect to claims 9 and 19, Heorhiadi in view of Shah discloses the method of claim 1, further comprising identifying, by the device, one or more organic errors originally occurring between the plurality of microservices (Heorhiadi, ¶0021, “failures in a target microservice or the network manifests in the form of, e.g., delayed responses, error responses”, ¶0031, i.e. number of errors in a time period, wherein errors are organic errors).

With respect to claims 10 and 20, Heorhiadi in view of Shah discloses the method of claim 9, further comprising determining, by the device, a correlation between the one or more organic errors and one or more intentionally introduced errors implemented by one or more of the validation tests and identifying the correlation via the user interface (Heorhiadi, ¶0031, i.e. number of errors in a time period, wherein errors are organic errors, ¶0042, “The low-latency feedback provided by the failure recovery testing system 200 enables the operator to create correlated failure scenarios by conditionally chaining different types of failures and assertion checks.” Shah, Col-5, II. 12-16, Brown, ¶0014, teaches injects at least one synthetic disturbance into the production IT environment being tested… the injected synthetic disturbance(s) may include a broad set of disturbances that extend beyond simple faults or error, wherein injecting synthetic disturbance is an intentionally introduced error).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLAM MAHMUD whose telephone number is (571)270-0385.  The examiner can normally be reached on Mon-Fri 8.00-5.00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on 5712723980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GOLAM MAHMUD/Examiner, Art Unit 2458                                                                                                                                                                                                        

/KEVIN T BATES/Supervisory Patent Examiner, Art Unit 2458